Citation Nr: 0737247	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-37 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO, in October 2007; a transcript of the 
hearing is associated with the claims file.  At this hearing, 
the veteran submitted additional evidence consisting of a job 
description for Aviation Boatswain Mates.  See 38 C.F.R. § 
20.1304 (2007).  The Board notes that the veteran waived 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his tinnitus is the result of noise 
exposure to aircraft, generators, and fuel trucks during his 
service as an aviation boatswain fuels mate.  The Board 
determines that a remand is necessary to afford the veteran a 
VA examination to determine the nature and etiology of his 
claimed tinnitus.

Although the veteran's service medical records do not contain 
any documentation as to noise exposure, the veteran is 
competent to describe the nature and extent of his in-service 
noise exposure and such is consistent with his military 
occupational specialty as an aviation boatswain fuels mate, 
as noted in his service records.  See 38 C.F.R. § 
3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Additionally, the veteran testified at his October 2007 
hearing that his tinnitus had started in service.  Tinnitus 
is a disorder readily observable by laypersons and medical 
expertise is not required to establish its existence.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  A September 
2003 audiological examination indicates that the veteran had 
constant tinnitus.  Given these circumstances, the Board 
determines that a remand is required, so that the veteran may 
be scheduled for a VA examination to determine the nature and 
etiology of his claimed tinnitus. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA audiological examination.  The 
claims folder, to include a copy of 
this remand, should be made available 
for review by the examiner, and the 
examiner should indicate in the report 
that the file was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the nature 
and etiology of the veteran's tinnitus.

Following a comprehensive review of the 
record and findings on examination, the 
examiner must indicate whether the 
veteran currently has tinnitus and, if 
so, render an opinion as to whether the 
veteran's tinnitus is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his active service and state 
a rationale for such opinion. 

2.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007). 
3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



